                   Case 3:20-cv-03906-RS Document 27-1 Filed 10/08/20 Page 1 of 5



            1   THE LAW OFFICES OF ANDREW J. BROWN
                ANDREW J. BROWN (160562)
            2   501 West Broadway, Suite 1490
                San Diego, CA 92101
            3   Tel: 619/501-6550
                andrewb@thebrownlawfirm.com
            4
                BLOOD HURST & O’REARDON, LLP
            5   TIMOTHY G. BLOOD (149343)
                THOMAS J. O’REARDON II (247952)
            6   501 West Broadway, Suite 1490
                San Diego, CA 92101
            7   Tel: 619/338-1100
                619/338-1101 (fax)
            8   tblood@bholaw.com
                toreardon@bholaw.com
            9
                Attorneys for Plaintiffs
           10
                                             UNITED STATES DISTRICT COURT
           11
                        NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
           12
                REBECCA TAYLOR, and C.T., a minor by        Case No. 5:20-cv-03906-RS
           13   REBECCA TAYLOR, C.T.’s parent and
                guardian, on behalf of themselves and all   CLASS ACTION
           14   others similarly situated,
                                                            PLAINTIFFS’ RESPONSE TO
           15                  Plaintiffs,                  DEFENDANT’S REQUEST FOR JUDICAL
                                                            NOTICE AND THE DECLARATION OF
           16          v.                                   ANDREW AZARMI

           17   APPLE, INC.,
                                                            Date:        December 3, 2020
           18                  Defendant.                   Time:        1:30 p.m.
                                                            District Judge Richard Seeborg
           19                                               Courtroom 3, 17th Floor

           20                                               Complaint Filed:     June 12, 2020
                                                            Trial Date:          Not Set
           21
                                                            JURY TRIAL DEMANDED
           22

           23

           24

           25

           26

           27

           28
                                                                     Case No. 5:20-cv-03906-RS
00169342              PLAINTIFFS’ RESPONSE TO DEF’S RJN AND THE AZARMI DECLARATION
                     Case 3:20-cv-03906-RS Document 27-1 Filed 10/08/20 Page 2 of 5



            1             Plaintiffs Rebecca Taylor, and C.T., a minor by Rebecca Taylor, C.T.’s parent and guardian,

            2   on behalf of themselves and all others similarly situated (“Plaintiffs”), submit this response to

            3   Defendant Apple, Inc.’s (“Defendant” or “Apple”) Request for Judicial Notice in Support of Motion

            4   to Dismiss (Dkt. No. 24-1 (the “RJN”)) and the Declaration of Andrew Azarmi in Support of Apple

            5   Inc.’s Motion to Dismiss Complaint (Dkt. No. 24-13 (the “Azarmi Decl.”)).

            6   I.        APPLICABLE STANDARDS

            7             As a general rule, courts “may not consider any material beyond the pleadings in ruling on

            8   a Rule 12(b)(6) motion.” U.S. ex rel. Lee v. Corinthian Colls., 655 F.3d 984, 998 (9th Cir. 2011). 1

            9   There are two exceptions to the rule that outside evidence may not be considered when ruling on a

           10   motion to dismiss.

           11             First, the doctrine of incorporation by reference “permits a district court to consider

           12   documents whose contents are alleged in a complaint and whose authenticity no party questions.”

           13   Gammel v. Hewlett-Packard Co., 905 F. Supp. 2d 1052, 1061 (C.D. Cal. 2012).

           14             Second, Fed. R. Evid. 201 permits a court to take judicial notice of a fact that is “not subject

           15   reasonable dispute because it: (1) is generally known within the trial court’s territorial jurisdiction;

           16   or (2) can be accurately and readily determined from sources whose accuracy cannot reasonably be

           17   questioned.” Fed. R. Evid. 201(b); see also Maraldo v. Life Ins. Co. of the Sw., No. 11-CV-4972,

           18   2012 U.S. Dist. LEXIS 45572, at *17 (N.D. Cal. Mar. 30, 2012) (“The Ninth Circuit has indicated

           19   that judicial notice should only be taken sparingly, with caution, and after demonstration of a ‘high

           20   degree of indisputability.’”) (quoting Rivera v. Philip Morris, Inc., 395 F.3d 1142, 1151 (9th Cir.

           21   2005)).

           22             Where a document meets the criteria of the doctrine of incorporation by reference or Rule

           23   201, the court should only take judicial notice of the document’s existence, and should not take

           24   judicial notice of the document for the truth of the matters asserted therein. See Maiman v. Talbott,

           25   No. SACV 09-0012 AG (ANx), 2010 U.S. Dist. LEXIS 142712, at *21 (C.D. Cal. Aug. 9, 2010)

           26   (“[W]hile it may be appropriate to judicially notice the existence of SEC filings and their contents,

           27

           28   1
                        All internal citations and quotations are omitted, unless otherwise stated.
                                                                   1                      Case No. 5:20-cv-03906-RS
00169342               PLAINTIFFS’ RESPONSE TO DEF’S RJN AND THE AZARMI DECLARATION
                      Case 3:20-cv-03906-RS Document 27-1 Filed 10/08/20 Page 3 of 5



            1   judicial notice should not be taken of the truth of their contents.”). As the Ninth Circuit cautioned

            2   in Corinthian, “we may not, on the basis of [judicially noticeable] reports, draw inferences or take

            3   notice of facts that might reasonably be disputed.” 655 F.3d at 999; see also Gammel v. Hewlett-

            4   Packard Co., No. SACV 11-1404 AG(RNBx), 2013 U.S. Dist. LEXIS 68026, at *10 (C.D. Cal.

            5   May 8, 2013) (taking judicial notice of Form 10-K excerpts and prior court filings, “but not for the

            6   truth of the facts they assert”).

            7   II.      PLAINTIFFS’ RESPONSE TO APPLE’S REQUEST FOR JUDICIAL NOTICE

            8            Defendant asks the Court to take Judicial Notice of numerous “Terms of Service” of Apple

            9   (Azarmi Decl., Ex. A) and various game developers (Id., Exs. B-E), pursuant to Federal Rule of

           10   Evidence 201(b). RJN p. 2. (ECF No. 24-1). With the exception of Exhibit A, Defendant’s request

           11   should be denied. Plaintiffs do not object to the Court taking judicial notice of the “Apple Media

           12   Services Terms and Conditions,” but the Court may not consider the document for the truth of the

           13   matters asserted therein. To the extent this document is offered for that purpose, Plaintiffs object.

           14            Defendant offers for consideration, and according to the Azarmi Declaration, seeks judicial

           15   notice of Exhibits B-E. These purport to be the current versions of various Terms of Service from

           16   game developers whose games have been referenced in the Complaint. See Azarmi Decl., ¶ 2.

           17   Defendant claims these may be judicially noticed because they are documents that “the Complaint

           18   puts at issue.” Id. This is no basis for judicial notice, is not accurate, and the documents are of

           19   questionable authenticity. In fact, because they all appear to have been modified during the class

           20   period and prior versions are not included, it would be misleading for the Court to consider only

           21   these versions of the documents for the reasons they are offered. Defendant’s request for judicial

           22   notice and consideration of these documents should be denied.

           23            The remaining documents (Exs. F-K) are similarly claimed to be documents that “the

           24   Complaint puts at issue,” but are nowhere referenced or referred to in the Complaint. Azarmi Decl.,

           25   ¶ 3. Like Exhibits B-E, these undeniably extraneous documents are of questionable authenticity and

           26   appear to be only the most recent versions of these documents. Moreover, they appear to be offered

           27   for their truth, and to serve as an evidentiary basis for certain arguments in the Motion to Dismiss.

           28   They are therefore neither judicially noticeable, nor otherwise appropriate for consideration here.
                                                        2              Case No. 5:20-cv-03906-RS
00169342                PLAINTIFFS’ RESPONSE TO DEF’S RJN AND THE AZARMI DECLARATION
                   Case 3:20-cv-03906-RS Document 27-1 Filed 10/08/20 Page 4 of 5



            1   III.   PLAINTIFFS’ RESPONSE TO THE AZARMI DECLARATION

            2          Defendant submits numerous other exhibits via website links, and makes significant

            3   argument, all designed to contradict allegations in the Complaint. See Azarmi Decl., ¶¶ 4-7. It does

            4   not appear that Defendant is requesting judicial notice of website links. And Defendant offers no

            5   legal basis for these submissions, nor could it. This is entirely inappropriate on this motion where

            6   the facts alleged are assumed to be true. Retail Prop. Trust v. United Bhd. of Carpenters & Joiners

            7   of Am., 768 F.3d 938, 945 (9th Cir. 2014). (the Court “must [take] as true all factual allegations in

            8   the complaint and draw all reasonable inferences in favor of the nonmoving party.”). As the Azarmi

            9   Declaration appears to be an attempt to offer additional (factual) arguments in support of

           10   Defendant’s Motion to Dismiss, it should be stricken.

           11          In the alternative, if the Court is to consider this evidence, it should convert Defendant’s

           12   motion to one for summary judgment and allow discovery to go forward on these issues. Fed. R.

           13   Civ. Proc. 12(d).

           14                                                  Respectfully submitted,

           15   Dated: October 8, 2020                          BLOOD HURST & O’REARDON, LLP
                                                                TIMOTHY G. BLOOD (149343)
           16                                                   THOMAS J. O’REARDON II (247952)

           17
                                                                By:            s/ Timothy G. Blood
           18                                                                 TIMOTHY G. BLOOD
           19                                                   501 West Broadway, Suite 1490
                                                                San Diego, CA 92101
           20                                                   Tel: 619/338-1100
                                                                619/338-1101 (fax)
           21                                                   tblood@bholaw.com
                                                                toreardon@bholaw.com
           22
                                                                THE LAW OFFICES OF ANDREW J. BROWN
           23                                                   ANDREW J. BROWN (160562)
                                                                501 West Broadway, Suite 1490
           24                                                   San Diego, CA 92101
                                                                Tel: 619/501-6550
           25                                                   andrewb@thebrownlawfirm.com
           26                                                   Attorneys for Plaintiffs
           27

           28
                                                       3              Case No. 5:20-cv-03906-RS
00169342               PLAINTIFFS’ RESPONSE TO DEF’S RJN AND THE AZARMI DECLARATION
                   Case 3:20-cv-03906-RS Document 27-1 Filed 10/08/20 Page 5 of 5



            1                                    CERTIFICATE OF SERVICE

            2          I hereby certify that on October 8, 2020, I electronically filed the foregoing with the Clerk

            3   of the Court using the CM/ECF system which will send notification of such filing to the e-mail

            4   addresses denoted on the Electronic Mail Notice List, and I hereby certify that I have mailed the

            5   foregoing document or paper via the United States Postal Service to the non-CM/ECF participants

            6   indicated on the Electronic Mail Notice List.

            7          I certify under penalty of perjury under the laws of the United States of America that the

            8   foregoing is true and correct. Executed on October 8, 2020.

            9
                                                                               s/ Timothy G. Blood
           10                                                                 TIMOTHY G. BLOOD
           11                                                   BLOOD HURST & O’REARDON, LLP
                                                                501 West Broadway, Suite 1490
           12                                                   San Diego, CA 92101
                                                                Tel: 619/501-6550
           13                                                   tblood@bholaw.com
           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                      4              Case No. 5:20-cv-03906-RS
00169342              PLAINTIFFS’ RESPONSE TO DEF’S RJN AND THE AZARMI DECLARATION
